Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon review and further consideration of the claim limitations and the Applicant’s Remarks dated 02/24/2021, the Applicant’s amendments are novel and the arguments are persuasive.  As a result, the examiner withdraws the previous rejections set forth in the Final office action dated 01/06/2021.
Reference McCarthy is directed towards methods of utilizing multi-arm star macromolecules in hydraulic fracturing fluid compositions downhole (Abstract).  McCarthy disclose wherein the star macromolecules comprise a core and five or more arms, wherein the arms on the star are covalently attached to the core of the star (paragraph [0017]), and wherein the star macromolecule consists of hydrophobic segments comprising hydroxyl-containing segments (homopolymeric or copolymeric) (Page 5, paragraphs [0098]-[0100]).  McCarthy, “the amphiphilic star polymer is selected from a group consisting of:  an amphiphilic star polymer with a polydivinylbenzene core and polyethylene oxide and/or polybutylacetate arms, and an amphiphilic star polymer with a biphenyl hexahydroxybenzene core and polystyrene arms and/or polyacrylic acid arms,” as instantly required by Independent claims 1 and 21.
Reference Huang also discloses methods of utilizing a multi-arm surfactant system star macromolecule in order to increase the viscosity of a surfactant-containing system (Abstract).  Huang discloses wherein the star macromolecule comprises a core, at least one polymeric arm comprising a hydrophilic polymeric segment attached to the core and another segment comprising one monomeric residue comprising a C6 or greater alkyl acrylate, C6 or greater alkenyl acrylate, C6 or greater alkyl alkyl acrylate, C6 or greater alkenyl alkyl acrylate, etc (Page 7, paragraphs [0147]-[0152]).  Huang, however, fails to expressly disclose wherein “the amphiphilic star polymer is selected from a group consisting of:  an amphiphilic star polymer with a polydivinylbenzene core and polyethylene oxide and/or polybutylacetate arms, and an amphiphilic star polymer with a biphenyl hexahydroxybenzene core and polystyrene arms and/or polyacrylic acid arms,” as instantly required by Independent claims 1 and 21.
Reference Quintero discloses nanomaterial compositions comprising carbon nanotubes (Abstract) that are used to drill at least a portion of a wellbore downhole.  Quintero further discloses wherein specific polymers may be connected with nanoparticles by wrapping the polymer around a carbon nanotube, wherein such polymers include “polyaniline, poly (methyl methacrylate), polyvinyl alcohol (PVA), etc (Page 5, paragraph [0030]).  Quintero also mentions wherein many of the drilling fluids are emulsions, both O/W and/or W/O emulsions wherein a variety of surfactants are used in the convention emulsion drilling fluids to stabilize them (Page “introducing an amphiphilic star polymer and at least one surfactant to a downhole fluid containing emulsions, wherein the amphiphilic star polymer is selected from a group consisting of:  an amphiphilic star polymer with a polydivinylbenzene core and polyethylene oxide and/or polybutylacetate arms, and an amphiphilic star polymer with a biphenyl hexahydroxybenzene core and polystyrene arms and/or polyacrylic acid arms,” as instantly required by Independent claims 1 and 21.
Reference Chen discloses methods of shortening the shear recovery time of cationic, zwitterionic, and amphoteric viscoelastic surfactant fluid systems (Abstract).  Chen utilizes an a rheology enhancer selected from the group consisting of an amphiphilic polymer, such as a homopolymer or copolymer containing at least a portion consisting of partially hydrolyzed polyvinyl ester, partially hydrolyzed polyacrylate or sulfonate-containing polymers, which are used to increase the viscosity of the fluid (Page 1, paragraphs [0006] and [0007]).  Chen, however, fails to expressly disclose wherein “the amphiphilic star polymer is selected from a group consisting of:  an amphiphilic star polymer with a polydivinylbenzene core and polyethylene oxide and/or polybutylacetate arms, and an amphiphilic star polymer with a biphenyl hexahydroxybenzene core and polystyrene arms and/or polyacrylic acid arms,” as instantly required by Independent claims 1 and 21.
Reference Schoenberg discloses amphiphilic star polymers and their use as emulsion stabilizers in emulsion polymerization (Abstract).  Schoenberg utilizes a polyvalent mercaptan core comprising a central component, which is derived from a multifunctional alcohol substituted with thiol derivatives (Col 1, lines 60-67), and monomers used to prepare the polymer arms of the star polymer comprising acrylic and methacrylic acids, acrylamide and “the amphiphilic star polymer is selected from a group consisting of:  an amphiphilic star polymer with a polydivinylbenzene core and polyethylene oxide and/or polybutylacetate arms, and an amphiphilic star polymer with a biphenyl hexahydroxybenzene core and polystyrene arms and/or polyacrylic acid arms,” as instantly required by Independent claims 1 and 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Thus, the examiner finds Independent claims 1 and 21 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674